     Case 3:19-cv-02454-MMA-MSB Document 36 Filed 09/15/20 PageID.596 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    TY STEWART, et al.,                                 Case No. 19-cv-2454-MMA (MSB)
12                                      Plaintiffs,
                                                          ORDER GRANTING PARTIES’
13    v.                                                  JOINT MOTION TO FILE FIRST
                                                          AMENDED COMPLAINT, EXTEND
14    KODIAK CAKES, LLC,
                                                          TIME TO RESPOND TO FIRST
15                                     Defendant.         AMENDED COMPLAINT, AND
                                                          INCREASING RULE 12(b)
16
                                                          BRIEFING PAGE LIMITS; AND
17                                                        ORDER DENYING AS MOOT
                                                          PLAINTIFFS’ MOTION FOR
18
                                                          LEAVE TO FILE A FIRST
19                                                        AMENDED CLASS ACTION
                                                          COMPLAINT
20
21                                                        [Doc. Nos. 34, 35]
22
23          The parties jointly move (1) to allow Plaintiffs Ty Stewart, Jocelyn Fielding,
24    Laureene Buck, and Anna Altomare (“Plaintiffs”) to file a First Amended Complaint
25    (“FAC”); (2) to allow Kodiak Cakes, LLC (“Defendant”) thirty days from the filing of
26    the FAC to file its response; and (3) to allow the parties increased page lengths if
27    Defendant files a Federal Rule of Civil Procedure 12(b) motion in response to the FAC.
28    See Doc. No. 35.

                                                      1
                                                                               19-cv-2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 36 Filed 09/15/20 PageID.597 Page 2 of 2



 1          The Court GRANTS the parties’ joint motion. Pursuant to Federal Rule of Civil
 2    Procedure 15(a)(2), the Court DIRECTS the Clerk of Court to file Plaintiffs’ FAC (Doc.
 3    No. 35-1) as a separate docket entry. Pursuant to Civil Local Rules 7.2 and 12.1 and
 4    good cause appearing, the Court EXTENDS the time in which Defendant must answer or
 5    otherwise respond to the Complaint to on or before October 28, 2020. Pursuant to Local
 6    Civil Rule 7.1.h, the Court INCREASES the page limit for any Rule 12(b) motion filed
 7    by Defendant in response to the FAC to as follows: (1) thirty-five pages for Defendant’s
 8    brief in support of its motion; (2) thirty-five pages for Plaintiffs’ brief in opposition to
 9    Defendant’s motion; and (3) twenty pages for Defendant’s reply brief. Furthermore, in
10    light of the parties’ joint motion and this Order, the Court DENIES AS MOOT
11    Plaintiffs’ motion for leave to file a first amended class action complaint (Doc. No. 34).
12          IT IS SO ORDERED.
13
14    Dated: September 15, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                  19-cv-2454-MMA (MSB)
